United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jonesboro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0967
Issued: October 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On April 4, 2019 appellant, through counsel, filed a timely appeal from a March 5, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right knee
condition causally related to the accepted December 19, 2017 employment incident.
FACTUAL HISTORY
On December 19, 2017 appellant, then a 58-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she was descending stairs to deliver a package and
felt pain in the back of her right knee while in the performance of duty. She did not stop work
following the alleged injury. On the reverse side of the claim form, the employing establishment
noted that appellant was in the performance of duty when injured, but also controverted her
entitlement to continuation of pay, noting that she previously fell down her stairs at home and had
been out of work for at least four weeks.
On December 19, 2017 the employing establishment executed an authorization for
examination and/or treatment (Form CA-16) with respect to appellant’s claimed right knee injury.
Appellant submitted a series of duty status reports (CA-17) and/or physician work activity
status reports from Dr. Roy E. Hall, a Board-certified family practitioner. Dr. Hall initially
examined appellant on December 19, 2017 and diagnosed right knee sprain. He referred appellant
for physical therapy and advised that she was unable to work for at least two days.
In a report dated December 21, 2017, Dr. Hall examined appellant’s right knee, noting
tenderness over the anterior and posterior knee and painful range of motion. He diagnosed right
knee sprain and recommended a return to work with restrictions.
On December 28, 2017 Dr. Hall noted that appellant’s right posterior knee symptoms were
improving. On examination of the right knee, he observed mild posterior swelling and mild diffuse
tenderness over the posterior knee. Dr. Hall diagnosed right knee sprain and noted that appellant
was approximately 50 percent of the way to meeting the physical requirements of her job.
In an unsigned work activity status report dated December 28, 2017, it was recommended
that appellant return to work on December 28, 2017 with restrictions of sitting 40 percent of the
time, weight-bearing as tolerated, and no squatting, kneeling, climbing chairs, or climbing ladders.
In a development letter dated January 12, 2018, OWCP informed appellant that she had
not submitted sufficient factual or medical evidence to establish her claim. It advised her of the
type of evidence needed and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to respond.
In a narrative statement dated January 31, 2018, appellant explained that she had fallen
down stairs at a relative’s house on November 5, 2017 and sustained a stress fracture to her left
foot. She explained that on December 19, 2017 she felt a pull at the back of her right knee while
descending basement steps at an apartment building to deliver a package while in the performance
of duty. Appellant clarified that she had not sustained her right knee injury from a fall, but from
walking down the basement stairs.

2

In reports dated November 6 through 27, 2017, Dr. Marieli Colon, a podiatric surgery
specialist, diagnosed a stress fracture of the left foot and localized edema. On December 29, 2017
she reiterated these diagnoses and recommended that appellant continue to wear a brace daily.
OWCP received a January 4, 2018 follow-up report from Dr. Hall who noted that
appellant’s right knee symptoms had improved. Dr. Hall diagnosed right knee sprain and
recommended continued work restrictions.
OWCP also received physical therapy notes dated December 20, 2017 through
January 11, 2018.
In a report dated January 11, 2018, Dr. Arlene Emmons, an occupational medicine
specialist, examined appellant for complaints of right knee pain. She noted improved symptoms
on examination, including diffuse tenderness over the anteromedial, lateral, and posterior knee.
Dr. Emmons diagnosed right knee sprain and recommended continued work restrictions.
On January 16, 2018 Dr. Mah-Fri Fomukong, a Board-certified family practitioner,
examined appellant for complaints of right knee pain. On examination of the right knee, she
observed mild diffuse tenderness over the lateral and medial knee. Dr. Fomukong noted that
appellant had reached her functional goal and recommended a trial of returning to full duty without
restrictions. She related that physical therapy notes indicated that appellant had reached 100
percent of her goals on all examinations.
In a report dated January 24, 2018, Dr. Fomukong noted that appellant’s subjective right
knee symptoms had worsened. On examination, she observed normal appearance, no deformity,
no tenderness, full range of motion, and full strength. Dr. Fomukong diagnosed right knee sprain
and ordered a magnetic resonance imaging (MRI) scan.
In an attending physician’s report (Form CA-20) dated February 12, 2018, Dr. Hall noted
that appellant had told him that she had walked down stairs and suddenly experienced knee pain.
He diagnosed right knee sprain, but left boxes indicating whether he believed appellant’s condition
was caused or aggravated by employment activity unchecked, noting that he was unsure what
caused the knee to begin hurting. Dr. Hall noted that appellant was able to resume regular work
on January 16, 2018.
In a note dated February 9, 2018, Dr. Fomukong diagnosed right knee sprain, reported that
appellant was released from care, and recommended that she return to regular-duty work on that
date.
By decision dated February 15, 2018, OWCP denied appellant’s claim, finding that she
had not submitted sufficient evidence to meet her burden of proof to establish causal relationship
between her diagnosed condition and the accepted December 19, 2017 employment incident.
OWCP subsequently received a December 19, 2017 narrative report from Dr. Hall who
examined appellant for complaints of right knee pain after stepping down from stairs the wrong
way at work on that date. Dr. Hall noted that appellant had walked down stairs and suddenly
experienced sharp pain in her right knee, which had not improved. On examination of the right
knee, he observed diffuse tenderness over the anterior and posterior knee, as well as pain on range
3

of motion testing. Dr. Hall diagnosed right knee sprain, referred appellant for physical therapy,
and recommended that she remain off work.
In a follow-up report dated February 9, 2018, Dr. Fomukong noted that appellant’s
symptoms were improving. On examination of the right knee she observed normal appearance,
no deformity, no tenderness, full range of motion, and full strength. Dr. Fomukong advised that
there was no indication for a referral at that time because her physical examination was normal.
She opined that appellant had reached maximum medical improvement and that she was released
from care.
In a letter dated February 23, 2018, Dr. Hall opined that appellant’s pain occurred while
she was walking down stairs at work. He reported that even though he could not explain how or
why walking down stairs caused her right knee injury, according to appellant, it did occur while
she was walking down stairs at work.
On February 26, 2018 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated July 2, 2018, the hearing representative affirmed OWCP’s February 15,
2018 decision. He found that the opinion contained in Dr. Hall’s February 23, 2018 letter was
equivocal in nature and insufficient to establish appellant’s claim for a medical condition causally
related to the accepted incident of December 19, 2017.
An August 14, 2018 right knee MRI scan demonstrated a near complete radial tear near the
posterior root attachment of the medial meniscus with horizontal extension into the meniscal body
and associated peripheral extrusion and inflammation along the medial joint line; grade III/IV
chondromalacia of the weight-bearing medial compartment; grade II/III chondromalacia of the
patella; grade II chondromalacia of the weight-bearing lateral compartment; small knee joint
effusion with synovitis; and a small popliteal cyst.
On December 5, 2018 appellant, through counsel, requested reconsideration of OWCP’s
July 2, 2018 decision. Counsel enclosed reports from Dr. Hall dated November 19, 2018 and
November 23, 2018. In the November 19, 2018 report, Dr. Hall recalled that, on December 19,
2017, appellant had relayed that she was walking down steps and suddenly felt sharp pain in her
knee without falling, twisting, or tripping. He indicated that appellant was descending stairs
normally and felt pain in her knee. Dr. Hall noted that, with this information, he could not, with
any certainty, describe the physical process of how walking down stairs could have caused her
diagnosed condition. The report dated November 23, 2018 was a duplicate of Dr. Hall’s letter
dated February 23, 2018.
By decision dated March 5, 2019, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
4

that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.5 The second component is whether the employment incident caused a personal injury. 6
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue. A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background. Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale that explains the nature of the relationship between the diagnosed condition and
appellant’s employment incident.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted December 19, 2017 employment incident.
On December 19, 2017 Dr. Hall noted that appellant had walked down stairs and suddenly
had sharp pain in her right knee, which had not improved. He diagnosed right knee sprain and
referred her for physical therapy. On February 12, 2018 Dr. Hall noted that appellant had informed
him that she had walked down stairs and suddenly experienced knee pain. He diagnosed right
knee sprain and left boxes indicating whether he believed appellant’s condition was caused or
aggravated by employment activity unchecked, noting that he was unsure what caused the knee to
begin hurting. On February 23, 2018 Dr. Hall opined that appellant’s pain occurred while she was
walking down stairs at work, but he could not explain how or why walking down stairs caused her
knee injury. On November 19, 2018 he noted that he could not, with any certainty, describe the
physical process of how walking down stairs could have caused her diagnosed condition. None
of these medical reports offer an opinion as to whether the accepted employment incident either
caused or had not caused appellant’s diagnosed conditions. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

M.A., Docket No. 19-0656 (issued September 13, 2019); D.S., Docket No. 17-1422 (issued November 9,
2017); Elaine Pendleton, 40 ECAB 1143 (1989).
6

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

7

S.S., Docket No. 18-1488 (issued March 11, 2019).

5

probative value on the issue of causal relationship. 8 These reports, therefore, are insufficient to
establish appellant’s claim.
Appellant also submitted reports from Dr. Emmons dated January 11, 2018; from
Dr. Fomukong dated January 16 and 24, and February 9, 2018; and from Dr. Colon dated
December 29, 2017. However, these reports did not include opinions regarding causal relationship
between appellant’s right knee condition and the accepted employment incident of
December 19, 2017. These reports are therefore insufficient to establish appellant’s claim.9
Appellant also submitted a work activity status report dated December 28, 2017 that was
unsigned. The Board has held, a report that is unsigned or bears an illegible signature lacks proper
identification and cannot be considered probative medical evidence. 10 This report therefore is
insufficient to establish the claim.
The record also includes a diagnostic report dated August 14, 2018. However, diagnostic
testing reports lack probative value on the issue of causal relationship as they do not provide an
opinion regarding the cause of the diagnosed conditions. 11
The physical therapy notes dated December 20, 2017 through January 11, 2018 are also
insufficient to establish appellant’s burden of proof. Certain healthcare providers such as
physician assistants, nurse practitioners, physical therapists, and social workers are not considered
“physician[s]” as defined under FECA. 12 Consequently, their medical findings and/or opinions
will not suffice for purposes of establishing entitlement to FECA benefits. 13
The Board finds that because appellant has not submitted medical evidence providing a
rationalized medical opinion that her diagnosed right knee condition was causally related to the
accepted December 19, 2017 employment incident, she has not met her burden of proof to establish
her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

8

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

9

See L.T., Docket No. 18-1603 (issued February 21, 2019).

10

See L.M., Docket No. 18-0473 (issued October 22, 2018); Merton J. Sills, 39 ECAB 572, 575 (1988).

11

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
12

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

13

See M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered
medical evidence if countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted December 19, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7

